Case: 19-60301      Document: 00515260869        Page: 1     Date Filed: 01/07/2020




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals

                                     No. 19-60301
                                                                              Fifth Circuit

                                                                            FILED
                                                                      January 7, 2020
                                                                       Lyle W. Cayce
                                                                            Clerk
MARK MULLER,

                                                Plaintiff–Appellant,

versus

MISSISSIPPI POWER COMPANY; JOHN/JANE DOES, 1−10,

                                                Defendants–Appellees.




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                                No. 1:17-CV-339




Before DAVIS, SMITH, and COSTA, Circuit Judges.
PER CURIAM: *

      Mark Muller sued his former employer, Mississippi Power Company, for
age discrimination under the Age Discrimination in Employment Act and



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 19-60301     Document: 00515260869      Page: 2   Date Filed: 01/07/2020



                                  No. 19-60301
retaliatory discharge under Title VII. The district court granted summary
judgment in favor of the employer on both claims. Muller appeals, and we
affirm.

      The district court issued an impressive eighteen-page Memorandum
Opinion and Order explaining the reasons for the summary judgment. On the
retaliation claim, the court concluded that Muller was not engaged in protected
activity in making the particular statements for which he alleges he was
retaliated against. The court concluded that “Muller has failed to show that a
reasonable person could have believed that the incidents he opposed violated
Title VII.”

      As for age discrimination, the district court opined that references to
Muller’s age were not direct evidence of discrimination because, inter alia, the
conversations “occurred after the decision had been made to terminate Muller.”
The court concluded that “Mississippi Power has provided a legitimate, non-
discriminatory reason for termination.” For example, the court noted that
“Muller breached confidentiality” and “was loud, angry, and disrespectful
toward management when he was confronted about the breach.”

      We have reviewed the briefs, pertinent parts of the record, and the
applicable law. We have heard the oral arguments of counsel. There is no
error, reversible or otherwise. The summary judgment is AFFIRMED, essen-
tially for the reasons carefully given by the district court.




                                        2